Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s preliminary amendment filed 06 January 2021 has been entered.  Claims 1-18 and 23-24 have been canceled, claims 19 and 21-22 have been amended and claims 25-37 have been added.  Claims 19-22 and 25-37 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 has been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
	Specifically, Applicant’s preliminary amendment to include an incorporation statement is not compliant.  The statement cannot be added by amendment and the statement does not recite the size of the file in bytes, which is required.  The size of the file appears to be 9475 bytes and is not 10 kB. 

    PNG
    media_image1.png
    113
    752
    media_image1.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are limited to formulations of VEGF antibodies and this should be reflected in the title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 depend from claim 0.  There is no claim 0, so the claims are indefinite.
Claim 34 recites the limitation “of at least about 36 months” which is unclear and indefinite.  The claim recites a lower limit of “at least” but pairs this recitation with the variable limitation of “about”.  Therefore, it is not clear if there is a finite lower limit or not based on the claim language and therefore the metes and bounds of the claim is not clear.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 25-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are broadly directed to methods of treating or inhibiting cancer in a subject by administering aqueous formulations of an anti-VEGF antibody, buffer, polyol, surfactant, chelating agent and wherein the formulation has a pH at about 5.0 to about 6.0.  The dependent claims recite further limitations of concentrations for the components which span 1-1000 fold ranges for the concentrations as well as claims which do not include any particular limitation on suitable components in the broad class recited.  The specification provides two examples of aqueous formulations designated Anti-VEGF mAb-SSEP which is a formulation comprising succinate, sucrose, EDTA and polysorbate 80 at a pH of 5.5 (see Example 1, Table 2A for component concentrations) and Anti-VEGF mAB-HSEP which is a formulation comprising histidine, sucrose, EDTA and polysorbate 80 at pH 5.5 (concentrations found at page 44, lines 16-20 of the specification).  These are the only two examples in the specification regarding an aqueous formation of an anti-VEGF antibody comprising a buffer, “polyol”, surfactant and chelating agent.  The examples are limited to a VEGF antibody which is bevacizumab and the specification does not disclose any formulations with any other anti-VEGF antibody.  Further, the specification does not disclose any formulations which comprise a polyol (i.e. sugar alcohol) as the examples are limited to the use of sucrose which is a sugar.  Lastly, claim 34 refers to a formulation which has a shelf life of at least about 36 months but the claim depend on a claim with no specifics as to the nature of the components in the formulation which would provide for such an outcome.
Goswami et al. (Antibodies, vol. 2, No. 3, pages 452-500, 2013) teaches (at 2.3.5) that the optimal pH for formulations comprising antibodies depends on the pI identified from the primary sequence of the antibody.  Moreover, chemical degradation (deamindation, oxidation, isomerization, clipping/fragmenetation, corss-linking) depends on the primary sequence, and also affects the primary sequence (see section 2.3.2).  Various anti-VEGF antibodies are not structurally related by a primary amino acid sequence, therefore, optimal pH which has been determined to be suitable for the antibody exemplified in the instant specification would not necessarily be expected to be optimal or suitable for any other anti-VEGF antibody.  Goswami et al. also disclose that while a metal chelator, such as EDTA, may be used, WO 2007/124082 teaches that increasing the concentration of EDTA tends to increase dimer formation (see page 50, section 2) and therefore, the broad range of EDTA concentrations recited in the claims is not supported by the single disclosure of 0.05mg/mL in the examples of the specification.
With the written description of a genus, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus of components for an aqueous formulation, but the genus is not adequately described. The specification exemplifies 2 formulations comprising a single VEGF antibody, 2 different buffers with a specific concentration, a specific sugar with a specific concentration, a specific surfactant with a specific concentration, a specific chelating agent with a specific concentration and a single pH for the formulation.  However, the claims are not limited to any of these specifics and the variability envisioned for the formulations is vast and therefore the genus of formulations encompassed is unmeasurable. The specification provides no disclosure for the skilled artisan to determine which other components could be used in place of those disclosed or what other concentrations or combination of components/concentrations would result in a stable formulation and the disclosure of two formulations is not commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claims indicates that these claims are drawn to formulations which require particular components in particular concentrations in order for the formulation to be stable and useful in the manner disclosed in the specification.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of anti-VEGF antibody formations based on the disclosure set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of formulations for an anti-VEGF antibody.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claims 19-22 and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant claims are directed to methods “for treating or inhibiting cancer in a subject in need thereof” by administering an aqueous formulation of a VEGF antibody.  However, the claims are not enabled for treating as broadly encompassed by the instant claims or for inhibiting any cancer.  Page 15 of the specification defines treating as referring to both therapeutic treatment and prophylactic or preventive measures.  As an antibody to VEGF would inhibit VEGF in a tissue, if the cancer is not initiated or caused by VEGF, the administration of the aqueous formulation in the claims would not result in prevention of the cancer.  Additionally, the instant specification fails to provide any disclosure of any cancer which is caused by VEGF such that the skilled artisan would reasonably conclude that administration of the aqueous formulation of the claims would result in the prevention of said cancer.  Therefore, the instant claims are not enabled for methods of treatment of cancer as broadly claimed.
Next the instant claims are directed to methods of treating or inhibiting cancer broadly.  However, not all cancers would be expected to be inhibited or treated by the administration of an antibody to VEGF as VEGF is not expressed in all cancers.  While it is known that VEGF is a potent stimulator of angiogenesis and that VEGF can play an active role in the progression of solid tumors, VEGF is not known to be a universal target for treatment/inhibition of any and all cancers.  While it would be reasonable to assume that administration of an aqueous formulation of the VEGF antibody bevacizumab would inhibit angiogenesis in a subject with a cancer expressing VEGF, one of ordinary skill in the art would not reasonably conclude that such a formulation would be successful for inhibiting/treating any and all cancers if the cancer did not include VEGF as a component to be targeted.  This is because the antibody binds to the VEGF to inhibits its activity and if VEGF is not overexpressed in the cancer, then it would not result in any benefit to the treatment/inhibition of the cancer.  Therefore, the claims are not enabled for treating or inhibiting cancer as broadly claimed.  Limiting the claims to a reasonable scope, such as inhibition of angiogenesis in a subject with cancer or inhibition of VEGF in a cancer expressing VEGF, may be remedial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 and 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzystolik et al. (Arch Ophthalmol.  120:  338-346, 2002) in view of Goswami et al.  (Antibodies, 2:  452-500, 2013) and further in view of Ferrara et al. (Nature Rev. 3:  391-400, 2004).
	Krzystolik et al. teach a formulation of anti-VEGF antibody (25 mg/ml) in 10mM histidine buffer, 2.5% trehalose and 0.01% polysorbate 20 at a pH of 5.5.  Krzystolik et al. do not teach polysorbate 80 or a chelating agent which is EDTA for the formulation.  Additionally, the amino acid sequence of the anti-VEGF antibody is not disclosed, the source is listed as Genentech (see page 339 under Antiangiogenic Drug Injections).  Genentech’s rhuMabVEGF is bevacizumab and has the same CDRs as the antibody of the instant claims.  Krzystolik et al. do not teach use of a formulation of anti-VEGF antibody for treating or inhibiting cancer.
	Goswami et al. teach at 2.3.5 that a number of stabilization strategies are known for stabilizing antibodies in a liquid formulation.  The first step is determining the optimum pH for the antibody which is dependent on its primary sequence.  Goswami et al. also teach that phosphate and histidine buffers are the most commonly-used buffer components and that histidine is the primary buffer of choice for higher mAb concentrations.  Surfactants are also included in typical monoclonal antibody formulations and that polysorbate-20 and polysorbate-80 are the most commonly used surfactants in the pharmaceutical industry.  Goswami et al. teaches that stabilizers are usually added and can be used as anti-oxidants, metal chelators or cyroprotectants.  Sugars and polyols are common stabilizers used as cryoprotectants and/or bulking agents and sucrose and trehalose are the two most widely used.  EDTA is often added to prevent metal ion-induced oxidation.
	Ferrara et al. teach that anti-VEGF antibodies, specifically bevacizumab, are used for treating cancer by targeting tumor angiogenesis (see page 392, column 1, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat/inhibit cancer in a subject by administering an aqueous formulation of VEGF antibody and more specifically, bevacizumab (see claims 32-33).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a chelating agent in the aqueous formulation of Krzystolik et al. in order to protect the formulation form metal ion-induced oxidation.  One of ordinary skill in the art would have had a reasonable expectation of success the addition would be protective and that the formulation would be useful because Goswami et al. teach that the addition of metal chelators to aqueous antibody formulations was standard in the art before the effective filing date of the instant application.  With regard to the selection of polysorbate 80, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute polysorbate 80 for the polysorbate 20 of Krzystolic et al. because Goswami et al. teach that these surfactants are the most commonly used components in preparing monoclonal antibody formulations and the skilled artisan would have reasonably concluded that they could be used interchangeably, absent evidence to the contrary.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647